Title: From George Washington to Thomas Peter, 18 August 1798
From: Washington, George
To: Peter, Thomas



Dear Sir
Mount Vernon 18th Augt [17]98

If this letter should get to your hands, it will be presented by Mr William Booker of Richmond, who, last year, erected my Wheat Machine, and has lately made some alterations therein—by which, yesterday, in two hours and a quarter, it got out Sixty eight bushels of Oats; And it is supposed will, with ease where the Wheat is good, & tolerable well laid, get out one hundred bushels of the latter in a day. As Mr Booker will probably be with me again about the first of Oct: I mention these circumstances that if you, your father or frd may be disposed to erect these machines, you may be assured thereof. I am—Yr Affecte Servt

Go: Washington

